Exhibit 10.2

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED, OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL (WHICH MAY BE COMPANY COUNSEL)
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES
LAWS.

WARRANT AGREEMENT

To Purchase Shares of the Common Stock of

MELA Sciences, Inc.

Dated as of April 26, 2013 (the “Effective Date”)

WHEREAS, MELA Sciences, Inc., a Delaware corporation (the “Company”), has
entered into a Loan and Security Agreement dated March 15, 2013 (as amended and
in effect from time to time, the “Loan Agreement”) with Hercules Technology
Growth Capital, Inc., a Maryland corporation (the “Warrantholder”);

WHEREAS, pursuant to the Loan Agreement and as additional consideration to the
Warrantholder for, among other things, its agreements in the Loan Agreement, the
Company has agreed to issue to the Warrantholder this Warrant Agreement,
evidencing the right to purchase shares of the Company’s Common Stock (this
“Warrant” or this “Agreement”);

NOW, THEREFORE, in consideration of the Warrantholder having executed and
delivered the Loan Agreement and provided the financial accommodations
contemplated therein, and in consideration of the mutual covenants and
agreements contained herein, the Company and Warrantholder agree as follows:

SECTION 1. GRANT OF THE RIGHT TO PURCHASE COMMON STOCK.

(a) For value received, the Company hereby grants to the Warrantholder, and the
Warrantholder is entitled, upon the terms and subject to the conditions
hereinafter set forth, to subscribe for and purchase, from the Company, up to
693,202 shares of Common Stock (as defined below), at a purchase per share equal
to the Exercise Price (as defined below). The number and Exercise Price of such
shares are subject to adjustment as provided in Section 8. As used herein, the
following terms shall have the following meanings:

“Act” means the Securities Act of 1933, as amended.

“Charter” means the Company’s Certificate of Incorporation or other
constitutional document, as may be amended and in effect from time to time.

“Common Stock” means the Company’s common stock, $0.001 par value per share, as
presently constituted under the Charter, and any class and/or series of Company
capital stock for or into which such common stock may be converted or exchanged
in a reorganization, recapitalization or similar transaction.



--------------------------------------------------------------------------------

“Exercise Price” means $1.118 subject to adjustment from time to time in
accordance with the provisions of this Warrant.

“Merger Event” means any sale, lease or other transfer of all or substantially
all assets of the Company, or any merger or consolidation involving the Company
in which the Company is not the surviving entity or in which the outstanding
shares of the Company’s capital stock are otherwise converted into or exchanged
for shares of preferred stock, other securities or property of another entity,
or any sale by holders of the outstanding voting equity securities of the
Company in a single transaction or series of related transactions of shares
constituting a majority of the outstanding combined voting power of the Company.

“Purchase Price” means, with respect to any exercise of this Warrant, an amount
equal to the then-effective Exercise Price multiplied by the number of shares of
Common Stock as to which this Warrant is then exercised.

SECTION 2. TERM OF THE AGREEMENT.

Except as otherwise provided for herein, the term of this Agreement and the
right to purchase Common Stock as granted herein shall commence on the Effective
Date and shall be exercisable for a period ending upon the fifth
(5th) anniversary of the Effective Date.

SECTION 3. EXERCISE OF THE PURCHASE RIGHTS.

(a) Exercise. The purchase rights set forth in this Agreement are exercisable by
the Warrantholder, in whole or in part, at any time, or from time to time, prior
to the expiration of the term set forth in Section 2, by tendering to the
Company at its principal office a notice of exercise in the form attached hereto
as Exhibit I (the “Notice of Exercise”), duly completed and executed. Promptly
upon receipt of the Notice of Exercise and the payment of the Purchase Price in
accordance with the terms set forth below, and in no event later than five
(5) business days thereafter, the Company shall issue to the Warrantholder a
certificate for the number of shares of Common Stock purchased and shall execute
the acknowledgment of exercise in the form attached hereto as Exhibit II (the
“Acknowledgment of Exercise”) indicating the number of shares which remain
subject to future purchases, if any.

The Purchase Price may be paid at the Warrantholder’s election either (i) by
cash or check, or (ii) by surrender of all or a portion of the Warrant for
shares of Common Stock to be exercised under this Agreement and, if applicable,
an amended or replacement Agreement of like tenor representing the remaining
number of shares purchasable hereunder, as determined below (“Net Issuance”). If
the Warrantholder elects the Net Issuance method, the Company will issue shares
of Common Stock in accordance with the following formula:

X = Y(A-B)

           A

 

Where:   

X = the number of shares of Common Stock to be issued to the Warrantholder.

 

Y = the number of shares of Common Stock requested to be exercised under this
Agreement.

 

A = the then-current fair market value of one (1) share of Common Stock at the
time of exercise.

 

B = the Exercise Price.

 

2



--------------------------------------------------------------------------------

For purposes of the above calculation, current fair market value of shares of
Common Stock shall mean with respect to each share of Common Stock:

(i) at all times when the Common Stock shall be traded on a national securities
exchange, inter-dealer quotation system or over-the-counter bulletin board
service, the average of the closing prices over a five (5) day period ending
three days before the day the current fair market value of the securities is
being determined;

(ii) if the exercise is in connection with a Merger Event, the fair market value
of a share of Common Stock shall be deemed to be the per share value received by
the holders of the outstanding shares of Common Stock pursuant to such Merger
Event as determined in accordance with the definitive transaction documents
executed among the parties in connection therewith; or

(iii) in cases other than as described in the foregoing clauses (i) and (ii),
the current fair market value of a share of Common Stock shall be determined in
good faith by the Company’s Board of Directors.

Upon partial exercise by either cash or Net Issuance, prior to the expiration or
earlier termination hereof, the Company shall promptly issue an amended
Agreement representing the remaining number of shares purchasable hereunder. All
other terms and conditions of such amended Agreement shall be identical to those
contained herein, including, but not limited to the Effective Date hereof.

(b) Exercise Prior to Expiration. To the extent this Warrant is not previously
exercised as to all shares subject hereto, and if the fair market value of one
share of Common Stock is greater than the Exercise Price then in effect, this
Agreement shall be deemed automatically exercised on a Net Issuance basis
pursuant to Section 3(a) (even if not surrendered) as of immediately before its
expiration. For purposes of such automatic exercise, the fair market value of
one share of Common Stock upon such expiration shall be determined pursuant to
Section 3(a). To the extent this Warrant or any portion hereof is deemed
automatically exercised pursuant to this Section 3(b), the Company agrees to
promptly notify the Warrantholder of the number of shares of Common Stock if
any, the Warrantholder is to receive by reason of such automatic exercise, and
to issue a certificate to Warrantholder evidencing such shares.

SECTION 4. [RESERVED]

SECTION 5. NO FRACTIONAL SHARES OR SCRIP.

No fractional share or scrip representing a fractional share shall be issued
upon the exercise of this Agreement, but in lieu of any such fractional share
the Company shall make a cash payment therefor upon the basis of the fair market
value then in effect.

SECTION 6. NO RIGHTS AS SHAREHOLDER/STOCKHOLDER.

Without limitation of any provision hereof, Warrantholder agrees that this
Agreement does not entitle the Warrantholder to any voting rights or other
rights as a shareholder/stockholder of the Company prior to the exercise of any
of the purchase rights set forth in this Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 7. WARRANTHOLDER REGISTRY.

The Company shall maintain a registry showing the name and address of the
registered holder of this Agreement. Warrantholder’s initial address, for
purposes of such registry, is set forth in Section 12(g) below. Warrantholder
may change such address by giving written notice of such changed address to the
Company.

SECTION 8. ADJUSTMENT RIGHTS.

The Exercise Price and the number of shares of Common Stock purchasable
hereunder are subject to adjustment from time to time, as follows:

(a) Merger Event. If at any time there shall be Merger Event, then, as a part of
such Merger Event, lawful provision shall be made so that the Warrantholder
shall thereafter be entitled to receive, upon exercise of this Agreement, the
number of shares of preferred stock or other securities or property
(collectively, “Reference Property”) that the Warrantholder would have received
in connection with such Merger Event if Warrantholder had exercised this
Agreement immediately prior to the Merger Event. In any such case, appropriate
adjustment (as determined in good faith by the Company’s Board of Directors)
shall be made in the application of the provisions of this Agreement with
respect to the rights and interests of the Warrantholder after the Merger Event
to the end that the provisions of this Agreement (including adjustments of the
Exercise Price and adjustments to ensure that the provisions of this Section 8
shall thereafter be applicable, as nearly as possible, to the purchase rights
under this Agreement in relation to any Reference Property thereafter acquirable
upon exercise of such purchase rights) shall continue to be applicable in their
entirety, and to the greatest extent possible. Without limiting the foregoing,
in connection with any Merger Event in which the consideration received or to be
received by the Company’s stockholders consists of other than cash and/or
readily tradeable securities, upon the closing thereof, the successor or
surviving entity shall assume the obligations of this Agreement; provided that
if the Reference Property includes shares of stock or other securities and
assets of an entity other than the successor or purchasing company, as the case
may be, in such Merger Event, then such other entity shall assume the
obligations under this Agreement and any such assumption shall contain such
additional provisions to protect the interests of the Warrantholder as
reasonably necessary by reason of the foreogoing (as determined in good faith by
the Company’s Board of Directors) . In connection with a Merger Event and upon
Warrantholder’s written election to the Company, the Company shall cause this
Warrant Agreement to be exchanged for the consideration that Warrantholder would
have received if Warrantholder had chosen to exercise its right to have shares
issued pursuant to the Net Issuance provisions of this Warrant Agreement without
actually exercising such right, acquiring such shares and exchanging such shares
for such consideration. The provisions of this Section 8(a) shall similarly
apply to successive Merger Events.

(b) Reclassification of Shares. Except for Merger Events subject to
Section 8(a), if the Company at any time shall, by combination,
reclassification, exchange or subdivision of securities or otherwise, change any
of the securities as to which purchase rights under this Agreement exist into
the same or a different number of securities of any other class or classes, this
Agreement shall thereafter represent the right to acquire such number and kind
of securities as would have been issuable as the result of such change with
respect to the securities which were subject to the purchase rights under this
Agreement immediately prior to such combination, reclassification, exchange,
subdivision or other change. The provisions of this Section 8(b) shall similarly
apply to successive combination, reclassification, exchange, subdivision or
other change.

 

4



--------------------------------------------------------------------------------

(c) Subdivision or Combination of Shares. If the Company at any time shall
combine or subdivide its Common Stock, (i) in the case of a subdivision, the
Exercise Price shall be proportionately decreased and the number of shares for
which this Warrant is exercisable shall be proportionately increased, or (ii) in
the case of a combination, the Exercise Price shall be proportionately increased
and the number of shares for which this Warrant is exercisable shall be
proportionately decreased.

(d) Stock Dividends. If the Company at any time while this Agreement is
outstanding and unexpired shall:

(i) pay a dividend with respect to the outstanding shares of Common Stock
payable in additional shares of Common Stock, then the Exercise Price shall be
adjusted, to that price determined by multiplying the Exercise Price in effect
immediately prior to such date of determination by a fraction (A) the numerator
of which shall be the total number of shares of Common Stock outstanding
immediately prior to such dividend or distribution, and (B) the denominator of
which shall be the total number of shares of Common Stock outstanding
immediately after such dividend or distribution, and the number of shares of
Common Stock for which this Warrant is exercisable shall be proportionately
increased; or

(ii) make any other distribution with respect to Common Stock that is not
provided for in any other clause of this Section 8, then, in each such case,
provision shall be made by the Company such that the Warrantholder shall receive
upon exercise or conversion of this Warrant a proportionate share of any such
distribution as though it were the holder of the Common Stock (or other stock
for which the Common Stock is convertible) as of the record date fixed for the
determination of the shareholders of the Company entitled to receive such
distribution.

(e) Notice of Adjustments. If: (i) the Company shall declare any dividend or
distribution upon its outstanding Common Stock, payable in stock, cash, property
or other securities (assuming Warrantholder, in its capacity as lender under the
Loan Agreement at all times when the Loan Agreement is in force and effect,
consents to such dividend); (ii) the Company shall offer for subscription pro
rata to the holders of its Common Stock any additional shares of stock of any
class or other rights; (iii) there shall be any Merger Event; or (iv) there
shall be any voluntary dissolution, liquidation or winding up of the Company;
then, in connection with each such event, the Company shall give the
Warrantholder notice thereof at the same time and in the same manner as it gives
notice thereof to the holders of Common Stock.

SECTION 9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

(a) Reservation of Common Stock. The Company covenants and agrees that all
shares of Common Stock that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and non-assessable. The Company further covenants and
agrees that the Company will, at all times during the term hereof, have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of Common Stock to provide for the exercise of the rights represented by
this Warrant. If at any time during the term hereof the number of authorized but
unissued shares of Common Stock shall not be sufficient to permit exercise of
this Warrant in full, the Company will take such corporate action as may, in the
opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes.

 

5



--------------------------------------------------------------------------------

(b) Due Authority. The execution and delivery by the Company of this Agreement
and the performance of all obligations of the Company hereunder, including the
issuance to Warrantholder of the right to acquire the shares of Common Stock,
have been duly authorized by all necessary corporate action on the part of the
Company. This Agreement: (1) does not violate the Company’s Charter or current
bylaws; (2) does not contravene any law or governmental rule, regulation or
order applicable to it; and (3) does not and will not contravene any provision
of, or constitute a default under, any indenture, mortgage, contract or other
instrument to which it is a party or by which it is bound. This Agreement
constitutes a legal, valid and binding agreement of the Company, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding at law or in equity.

(c) Consents and Approvals. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by the Company of its obligations under
this Agreement, except for the filing of notices pursuant to Regulation D under
the Act, any filing required by applicable state securities law and any filing
which may be required by NASDAQ, which filings will be effective by the time
required thereby.

(d) Exempt Transaction. Subject to the accuracy of the Warrantholder’s
representations in Section 10, the issuance of the Common Stock upon exercise of
this Agreement will constitute a transaction exempt from (i) the registration
requirements of Section 5 of the Act, in reliance upon Section 4(2) thereof, and
(ii) the qualification requirements of the applicable state securities laws.

(e) Registration Rights. The Company covenants and agrees with Warrantholder
that if the Company, at any time and from time to time on or after the Effective
Date and on or before the expiration or earlier termination of this Warrant,
proposes to register under the Act any shares of Common Stock held by one or
more stockholders of the Company for resale by such stockholders, whether on a
Form S-3 registration statement or otherwise, the Company shall give written
notice thereof to Warrantholder and permit Warrantholder to include any or all
of the shares of Common Stock issuable upon exercise of this Warrant (and any or
all shares previously issued to Warrantholder upon any prior exercise(s) hereof)
in such registration on a pari passu basis with such other stockholder(s) and on
the same terms and conditions applicable to such other stockholder(s).

(f) Information Rights. At all times (if any) during the term of this Warrant
when (i) the Company shall not be required to file reports pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”), and/or (ii) the Common Stock is not traded on a national securities
exchange, inter-dealer quotation system or over-the-counter bulletin board
service, Warrantholder shall be entitled to the information rights contained in
Section 7.1 of the Loan Agreement, and in any such event Section 7.1 of the Loan
Agreement is hereby incorporated into this Agreement by this reference as though
fully set forth herein, provided, however, that the Company shall not be
required to deliver a Compliance Certificate or the reports required under
Section 7.1(a) of the Loan Agreement once all Indebtedness (as defined in the
Loan Agreement) owed by the Company to Warrantholder has been repaid.

(g) Rule 144 Compliance. The Company shall at all times prior to later to occur
of (i) expiration hereof, and (ii) the sale or other disposition by
Warrantholder in full of this Warrant or all shares of Common Stock issued on
exercise in full of this Warrant timely file all reports required under the 1934
Act and otherwise timely take all actions necessary to permit the Warrantholder
to sell or otherwise dispose of this Warrant and the shares of Common Stock

 

6



--------------------------------------------------------------------------------

issued on exercise hereof pursuant to Rule 144 promulgated under the Act as
amended and in effect from time to time. If the Warrantholder proposes to sell
Common Stock issuable upon the exercise of this Agreement in compliance with
Rule 144, then, upon Warrantholder’s written request to the Company, the Company
shall furnish to the Warrantholder, within five (5) days after receipt of such
request, a written statement confirming the Company’s compliance with the filing
and other requirements of such Rule.

SECTION 10. REPRESENTATIONS AND COVENANTS OF THE WARRANTHOLDER.

This Agreement has been entered into by the Company in reliance upon the
following representations and covenants of the Warrantholder:

(a) Investment Purpose. This Warrant and the shares issued on exercise hereof
will be acquired for investment and not with a view to the sale or distribution
of any part thereof in violation of applicable federal and state securities
laws, and the Warrantholder has no present intention of selling or engaging in
any public distribution of the same except pursuant to a registration or
exemption.

(b) Private Issue. The Warrantholder understands (i) that the Common Stock
issuable upon exercise of this Agreement is not, as of the Effective Date,
registered under the Act or qualified under applicable state securities laws,
and (ii) that the Company’s reliance on exemption from such registration is
predicated on the representations set forth in this Section 10.

(c) Financial Risk. The Warrantholder has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment, and has the ability to bear the economic risks of its
investment.

(d) Accredited Investor. Warrantholder is an “accredited investor” within the
meaning of the Securities and Exchange Rule 501 of Regulation D, as presently in
effect.

(e) No Short Sales. Warrantholder has not at any time on or prior to the
Effective Date engaged in any short sales or equivalent transactions in the
Common Stock. Warrantholder agrees that at all times from and after the
Effective Date and on or before the expiration or earlier termination of this
Warrant, it shall not engage in any short sales or equivalent transactions in
the Common Stock.

SECTION 11. TRANSFERS.

Subject to compliance with applicable federal and state securities laws, this
Agreement and all rights hereunder are transferable, in whole or in part,
without charge to the holder hereof (except for transfer taxes) upon surrender
of this Agreement properly endorsed. Each taker and holder of this Agreement, by
taking or holding the same, consents and agrees that this Agreement, when
endorsed in blank, shall be deemed negotiable, and that the holder hereof, when
this Agreement shall have been so endorsed and its transfer recorded on the
Company’s books, shall be treated by the Company and all other persons dealing
with this Agreement as the absolute owner hereof for any purpose and as the
person entitled to exercise the rights represented by this Agreement. The
transfer of this Agreement shall be recorded on the books of the Company upon
receipt by the Company of a notice of transfer in the form attached hereto as
Exhibit III (the “Transfer Notice”), at its principal offices and the payment to
the Company of all transfer taxes and other governmental charges imposed on such
transfer. Until the Company receives such Transfer Notice, the Company may treat
the registered owner hereof as the owner for all purposes.

 

7



--------------------------------------------------------------------------------

SECTION 12. MISCELLANEOUS.

(a) Effective Date. The provisions of this Agreement shall be construed and
shall be given effect in all respects as if it had been executed and delivered
by the Company on the date hereof. This Agreement shall be binding upon any
successors or assigns of the Company.

(b) Remedies. In the event of any default hereunder, the non-defaulting party
may proceed to protect and enforce its rights either by suit in equity and/or by
action at law, including but not limited to an action for damages as a result of
any such default, and/or an action for specific performance for any default
where Warrantholder will not have an adequate remedy at law and where damages
will not be readily ascertainable.

(c) No Impairment of Rights. The Company will not, by amendment of its Charter
or through any other means, avoid or seek to avoid the observance or performance
of any of the terms of this Agreement, but will at all times in good faith
assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate in order to protect the rights of the
Warrantholder against impairment.

(d) [Intentionally Omitted]

(e) Attorney’s Fees. In any litigation, arbitration or court proceeding between
the Company and the Warrantholder relating hereto, the prevailing party shall be
entitled to reasonable attorneys’ fees and expenses and all costs of proceedings
incurred in enforcing this Agreement. For the purposes of this Section 12(e),
attorneys’ fees shall include without limitation fees incurred in connection
with the following: (i) contempt proceedings; (ii) discovery; (iii) any motion,
proceeding or other activity of any kind in connection with an insolvency
proceeding; (iv) garnishment, levy, and debtor and third party examinations; and
(v) post-judgment motions and proceedings of any kind, including without
limitation any activity taken to collect or enforce any judgment.

(f) Severability. In the event any one or more of the provisions of this
Agreement shall for any reason be held invalid, illegal or unenforceable, the
remaining provisions of this Agreement shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
valid, legal and enforceable provision, which comes closest to the intention of
the parties underlying the invalid, illegal or unenforceable provision.

 

8



--------------------------------------------------------------------------------

(g) Notices. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication that
is required, contemplated, or permitted under this Agreement or with respect to
the subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (a) personal
delivery to the party to be notified, (b) when sent by confirmed telex,
electronic transmission or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day, (c) five days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt, and
shall be addressed to the party to be notified as follows:

If to Warrantholder:

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

Legal Department

Attention: Chief Legal Officer and Manuel Henriquez

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile: 650-473-9194

Telephone: 650-289-3060

If to the Company:

MELA SCIENCES, INC.

Attention: Chief Financial Officer

50 South Buckhout Street, Suite 1

Irvington, NY 10533

Facsimile: 914-591-3701

Telephone: 914-591-3783

With a copy to:

Valerie Price, Esq.

Golenbock Eiseman Assor Bell & Peskoe LLP

437 Madison Avenue

New York, NY 10022

Facsimile: 212-754-0330

Telephone: 212-907-7335

or to such other address as each party may designate for itself by like notice.

(h) Entire Agreement; Amendments. This Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof, and supersedes and replaces in their entirety any prior
proposals, term sheets, letters, negotiations or other documents or agreements,
whether written or oral, with respect to the subject matter hereof. None of the
terms of this Agreement may be amended except by an instrument executed by each
of the parties hereto.

(i) Headings. The various headings in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.

(j) Advice of Counsel. Each of the parties represents to each other party hereto
that it has discussed (or had an opportunity to discuss) with its counsel this
Agreement and, specifically, the provisions of Sections 12(n), 12(o), 12(p),
12(q) and 12(r).

(k) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

(l) No Waiver. No omission or delay by Warrantholder at any time to enforce any
right or remedy reserved to it, or to require performance of any of the terms,
covenants or provisions

 

9



--------------------------------------------------------------------------------

hereof by the Company at any time designated, shall be a waiver of any such
right or remedy to which Warrantholder is entitled, nor shall it in any way
affect the right of Warrantholder to enforce such provisions thereafter.

(m) Survival. All agreements, representations and warranties contained in this
Agreement or in any document delivered pursuant hereto shall be for the benefit
of Warrantholder and shall survive the execution and delivery of this Agreement
and the expiration or other termination of this Agreement.

(n) Governing Law. This Agreement has been negotiated and delivered to
Warrantholder in the State of California, and shall have been accepted by
Warrantholder in the State of California. Delivery of Common Stock to
Warrantholder by the Company under this Agreement is due in the State of
California. This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of California, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.

(o) Consent to Jurisdiction and Venue. All judicial proceedings arising in or
under or related to this Agreement may be brought in any state or federal court
of competent jurisdiction located in the State of California. By execution and
delivery of this Agreement, each party hereto generally and unconditionally:
(a) consents to personal jurisdiction in Santa Clara County, State of
California; (b) waives any objection as to jurisdiction or venue in Santa Clara
County, State of California; (c) agrees not to assert any defense based on lack
of jurisdiction or venue in the aforesaid courts; and (d) irrevocably agrees to
be bound by any judgment rendered thereby in connection with this Agreement.
Service of process on any party hereto in any action arising out of or relating
to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 12(g), and shall be deemed
effective and received as set forth in Section 12(g). Nothing herein shall
affect the right to serve process in any other manner permitted by law or shall
limit the right of either party to bring proceedings in the courts of any other
jurisdiction.

(p) Mutual Waiver of Jury Trial. Because disputes arising in connection with
complex financial transactions are most quickly and economically resolved by an
experienced and expert person and the parties wish applicable state and federal
laws to apply (rather than arbitration rules), the parties desire that their
disputes be resolved by a judge applying such applicable laws. EACH OF THE
COMPANY AND WARRANTHOLDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM
OR ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY THE COMPANY AGAINST
WARRANTHOLDER OR ITS ASSIGNEE OR BY WARRANTHOLDER OR ITS ASSIGNEE AGAINST THE
COMPANY. This waiver extends to all such Claims, including Claims that involve
persons or entities other the Company and Warrantholder; Claims that arise out
of or are in any way connected to the relationship between the Company and
Warrantholder; and any Claims for damages, breach of contract, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement.

(q) Arbitration. If the Mutual Waiver of Jury Trial set forth in Section 12(p)
is ineffective or unenforceable, the parties agree that all Claims shall be
submitted to binding arbitration in accordance with the commercial arbitration
rules of JAMS (the “Rules”), such arbitration to occur before one arbitrator,
which arbitrator shall be a retired Delaware state judge or a retired Federal
court judge. Such proceeding shall be conducted in Suffolk or Middlesex County,
Commonwealth of Massachusetts, with Massachusetts rules of evidence and
discovery applicable to such arbitration. The decision of the arbitrator shall
be binding on the parties, and shall be final and nonappealable to the maximum
extent permitted by law. Any judgment rendered by the arbitrator may be entered
in a court of competent jurisdiction and enforced by the prevailing party as a
final judgment of such court.

 

10



--------------------------------------------------------------------------------

(r) Pre-arbitration Relief. In the event Claims are to be resolved by
arbitration, either party may seek from a court of competent jurisdiction
identified in Section 12(o), any prejudgment order, writ or other relief and
have such prejudgment order, writ or other relief enforced to the fullest extent
permitted by law notwithstanding that all Claims are otherwise subject to
resolution by binding arbitration.

(s) Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

(t) Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to Warrantholder by
reason of the Company’s failure to perform any of the obligations under this
Agreement and agree that the terms of this Agreement shall be specifically
enforceable by Warrrantholder. If Warrantholder institutes any action or
proceeding to specifically enforce the provisions hereof, any person against
whom such action or proceeding is brought hereby waives the claim or defense
therein that Warrantholder has an adequate remedy at law, and such person shall
not offer in any such action or proceeding the claim or defense that such remedy
at law exists.

(u) Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

[Remainder of Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Agreement to be
executed by its officers thereunto duly authorized as of the Effective Date.

 

COMPANY:

    MELA SCIENCES, INC.     By:  

 

    Name:  

 

    Title:  

 

WARRANTHOLDER:

    HERCULES TECHNOLOGY GROWTH CAPITAL, INC.     By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT I

NOTICE OF EXERCISE

 

To: [                                         ]

 

(1) The undersigned Warrantholder hereby elects to purchase [            ]
shares of the Common Stock of [            ], pursuant to the terms of the
Agreement dated the [    ] day of [            ,             ] (the “Agreement”)
between [                    ] and the Warrantholder, and tenders herewith
payment of the Purchase Price in full, together with all applicable transfer
taxes, if any.

 

(2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below.

 

 

(Name)

 

(Address)

 

WARRANTHOLDER:     HERCULES TECHNOLOGY GROWTH CAPITAL, INC.     By:  

 

    Name:  

 

    Title:  

 

 

13



--------------------------------------------------------------------------------

EXHIBIT II

 

1. ACKNOWLEDGMENT OF EXERCISE

The undersigned [                                        ], hereby acknowledge
receipt of the “Notice of Exercise” from Hercules Technology Growth Capital,
Inc., to purchase [        ] shares of the Common Stock of
[                    ], pursuant to the terms of the Agreement, and further
acknowledges that [            ] shares remain subject to purchase under the
terms of the Agreement.

 

COMPANY:

    [                    ]     By:  

 

    Title:  

 

    Date:  

 

 

14



--------------------------------------------------------------------------------

EXHIBIT III

TRANSFER NOTICE

(To transfer or assign the foregoing Agreement execute this form and supply
required information. Do not use this form to purchase shares.)

FOR VALUE RECEIVED, the foregoing Agreement and all rights evidenced thereby are
hereby transferred and assigned to

 

 

   (Please Print)     

whose address is  

 

  

 

  Dated:  

 

    Holder’s Signature:  

 

    Holder’s Address:  

 

   

 

  Signature Guaranteed:  

 

 

NOTE: The signature to this Transfer Notice must correspond with the name as it
appears on the face of the Agreement, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Agreement.

 

15